        Case 1:99-cv-02496-PLF Document 6298 Filed 07/24/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     ) Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                             )
                                     )
PHILIP MORRIS USA INC., et al.,     )
                                    )
      Defendants.                   )
                                    )
                                    )

                                  (PROPOSED)
                              ORDER # ___-REMAND
                     SCHEDULE FOR PRE-HEARING PROCEEDINGS

       Upon consideration of the parties’ Joint Status Report filed July 24, 2019, and the

respective Proposals Regarding Procedure in Advance of the Evidentiary Hearing on Corrective

Statements at Retail Points-of-Sale, and the entire record in this matter, it is hereby

       ORDERED that the following schedule and deadlines shall apply in this case:

           Plaintiffs disclose retained experts and submit expert reports compliant with FRCP
           26(a)(2)(B); Plaintiffs disclose other witnesses and provide declarations and/or
           summaries of their anticipated testimony compliant with FRCP 26(a)(2)(C):
           September 20, 2019

           Window for depositions of Plaintiffs’ retained experts (and/or other witnesses, with
           good cause shown):
           September 30-October 28, 2019

           Manufacturers and retailer groups disclose retained experts and submit expert reports
           compliant with FRCP 26(a)(2)(B); Manufacturers and retailer groups disclose other
           witnesses and provide declarations and/or summaries of their anticipated testimony
           compliant with FRCP 26(a)(2)(C):
           November 1, 2019

           Window for depositions of Manufacturers’ and retailer groups’ retained experts (and/or
           other witnesses, with good cause shown):
           November 11-December 9, 2019



                                                  1
       Case 1:99-cv-02496-PLF Document 6298 Filed 07/24/19 Page 2 of 2



          Plaintiffs disclose any retained rebuttal experts and submit any rebuttal expert reports
          compliant with FRCP 26(a)(2)(B); Plaintiffs disclose other rebuttal witnesses and
          provide declarations and/or summaries of their anticipated testimony compliant with
          FRCP 26(a)(2)(C):
          December 13, 2019

          Window for depositions of Plaintiffs’ retained rebuttal experts (and/or other rebuttal
          witnesses, with good cause shown):
          December 18, 2019-January 17, 2020

          Participants simultaneously file witness/exhibit lists and proposed facts for stipulation:
          January 24, 2020

          Participants file objections to witnesses/exhibits and proposed stipulated facts:
          February 7, 2020

          Participants file simultaneous pre-hearing briefs of up to 25 pages
          (ITG Brands may file a separate 5 page brief on ITG-specific issues):
          February 19, 2020

          Participants file simultaneous reply briefs of up to 25 pages
          (Plaintiffs may file a separate 5 page reply on ITG-specific issues):
          March 4, 2020

          Evidentiary hearing:
          March ___-___, 2020



SO ORDERED.

Dated: July ____, 2019                               _________________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge




                                                2
